Citation Nr: 1114001	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  04-31 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a back disability, involving lumbar strain and degenerative disc disease, for the period prior to March 12, 2009.

2.  Entitlement to an initial rating in excess of 40 percent for a back disability, involving lumbar strain and degenerative disc disease, effective from July 1, 2009.

3.  Entitlement to a compensable rating for residuals of a fracture, left 3rd metatarsal.

4.  Entitlement to a rating in excess of 10 percent for residuals of a fracture, right 3rd metatarsal.

5.  Entitlement to a compensable initial rating for a disability manifested by chronic testicular and groin pain.



REPRESENTATION

Appellant represented by:	Valerie D. Metrakos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from November 1991 until November 1995.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut.

In March 2008, the Board denied the claims and the Veteran appealed to the Veterans Court.  In December 2009, the Court Clerk vacated the Board's decision and remanded the case pursuant to a Joint Motion for Remand (JMR).  

The Board has recharacterized the issues above related to the disability ratings assigned for the Veteran's service-connected back disability.  Of note, he underwent spinal surgery in March 2009.  A September 2009 rating decision assigned a 100 percent, temporary total, disability rating for convalescence for the period of time from March 12, 2009 to July 1, 2009, pursuant to 38 C.F.R. § 4.30.  

A 40 percent disability rating was assigned for the low back disability effective July 1, 2009.  The Veteran's appeal is with respect to the underlying disability rating assigned for his service-connected low back disability.  Accordingly, the Board has characterized the issues as indicated above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Veteran submitted a copy of a recent Social Security Administration (SSA) disability decision, dated September 2010, which indicated that he was found to be disabled and that a back disability was part of the disability picture considered.  The SSA records need to be obtained.  Waddell v. Brown, 5 Vet. App. 454 (1993).

Next, pursuant to the December 2009 JMR, additional examinations of the Veteran are required.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the West Haven Medical Center for the period from May 1, 2010, to the present.

2.  Obtain SSA records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.  If unsuccessful, document all attempts made to obtain these records.

3.  Schedule the Veteran for an examination to determine the present severity of the thoracolumbar spine disability.  The examination report should include a detailed account of all low back pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should:

(a) Conduct range of motion studies in the thoracolumbar spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.

(b) State whether the Veteran has ankylosis in the thoracolumbar spine.

(c) Assess whether the Veteran has had any incapacitating episodes due to flare-ups in the thoracolumbar spine in the past 12 months, and if so, the duration of such episodes.

(d) State whether the Veteran has muscle spasm on extreme forward bending with loss of lateral spine motion, unilateral, in a standing position or listing of the whole spine to the opposite side with a positive Goldthwaite's sign; 

(e)  State whether the Veteran has persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.

(f)  The examiner should provide a description of the effect, if any, of the Veteran's pain on the function and movement of his spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  Schedule the Veteran for an examination to assess any neurological impairment as a result of his service-connected thoracolumbar spine disability.  

The examination report should include a detailed account of all neurological impairment and pathology resulting from the service-connected low back disability found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should:

(a) Separately assess any neurological impairment as a result of the thoracolumbar spine disability, including complaints of sciatica and pain in the lower extremities.  Identify the specific nerves involved and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis.

(b) State whether the Veteran's complaints of chronic testicular and groin pain are neurologic in nature and if they are a result of the thoracolumbar spine disability.

(c)  State whether the Veteran has persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.

(d)  The examiner should provide a description of the effect, if any, of the Veteran's pain on the function and movement of his spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.  Schedule the Veteran for an examination to determine the present severity resulting from the residuals of fractures of the 3rd metatarsals of both the right foot and left foot.  The examination report should include a detailed account of all foot pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should:

(a) Indicate if there is malunion or nonunion of the tarsal for metatarsal bones and if so, is it analogous to moderate, moderately severe or severe.  

(b) State whether there is actual loss of use of either, or both feet.

(c) State whether the Veteran has pes cavus of either, or both foot.  If pes cavus is present indicate the specific symptoms which are manifest including the presence of:  dorsiflexion of the great toe; limitation of dorsiflexion of the ankle; definite tenderness under the metatarsal heads; all toes tending to dorsiflexion; limitation of dorsiflexion at the ankle to right angle; shortened plantar fascia, marked tenderness under the metatarsal heads; and marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.

(d) The examiner should provide a description of the effect, if any, of the Veteran's pain on the function and movement of his feet.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

6.  Schedule the Veteran for a genitourinary examination to determine the present severity resulting from a disability manifested by chronic testicular and groin pain.  The examination report should include a detailed account of all genitourinary pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should:

(a) Indicate if the Veteran's complaints of testicle and groin pain are genitourinary or neurologic in origin.  

(b) Indicate the exact symptoms of voiding dysfunction and/or urinary tract infection which are present manifestations of the Veteran's disability manifested by chronic testicular and groin pain.  

7.  With respect to ALL the examinations, a rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, it must be returned for corrective action.  

9.  Following the above, readjudicate the Veteran's claims for increased disability ratings.  Consider the rating of groin pain under the appropriate neurologic diagnostic code and consider rating the bilateral foot disabilities under the diagnostic code for pes cavus.  

If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his attorney should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

